DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
 This Office Action is in response to Applicant’s response filed 7/12/2022 wherein Claims 1, 5,and 9 are amended, Claim 2 is canceled, Claims 3-4, 7-8, 10-20 are withdrawn, and Claim 21 is newly added. Therefore, Claims 1, 5-6, 9, and 21 are currently pending in this application.
The Examiner’s replacement drawing sheets dated 7/12/2022 are accepted by the Examiner. The Applicant’s amendments to the drawings has overcome some of the drawing objections previously set forth in the Non-Final Rejection dated 4/12/2022. The Examiner has reiterated the outstanding drawing objection below.
The Examiner’s replacement specification paragraphs dated 7/12/2022 are accepted by the Examiner. The Applicant’s amendments to the specification has overcome some of the specification objections previously set forth in the Non-Final Rejection dated 4/12/2022. The Examiner has reiterated the outstanding specification objection below.
The Examiner’s amendment to the claims has overcome the claim objection previously set forth in the Non-Final dated 4/12/2022.
Response to Arguments
Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive. 
First Argument, see page 11 of Applicant’s response, with regards to the 35 U.S.C. 102 rejection of claim 1 by Brimhall (US 5,697,914).
The Applicant argues that Brimhall does not appear to teach or suggest the following limitation: 
“wherein the extension and the groove are disposed on a right side of a longitudinal axis of the catheter system when the catheter system is in an insertion configuration”.
The Examiner traverses this argument as Figs. 1-3 of Brimhall shows the extension (88) and the groove (89) disposed on a right side (see Fig. 1 of Brimhall and the location of 31 and 25 which include the groove and extension 89, 88 respectively being located on a right side) of a longitudinal axis of the catheter system (10) when the catheter system is in an insertion configuration (see Figs. 1-3). 
Therefore, the Examiner finds this argument to be unpersuasive.
Second Argument, see page 11, with regards to the 35 U.S.C. 102 rejection of claim 9 by Brimhall (US 5,697,914) have been fully considered and are persuasive.  
The Applicant argues that Brimhall does not appear to teach or suggest the following limitation:
“the extension is configured to remove from the groove in response to movement of the wing in a distal direction”. 
The Examiner traverses this argument because Figs. 1-3 show that the extension (88) of the paddle (31) could be removed from the groove (89) of the wing (25). The Examiner has provided an annotated image below to show how this would be possible. Additionally, Col. 4, lines 20-44 of Brimhall teaches that after catheter and introducer needle assembly has been inserted into a vein, the healthcare worker pushes the end of the fin/paddle 31 in the proximal direction wherein this movement may also be thought of as moving the wing in the distal direction with respect to the paddle. The needle which is attached to the paddle, as taught in Col. 3, lines 46-49 of Brimhall, is then removed from the catheter hub or in other terms the extension is removed from the groove by moving the wing in the distal direction to achieve the needle being removed from the catheter.
Therefore, the Examiner finds this argument to be unpersuasive. The Examiner has provided an additional rejection under 35 U.S.C. 102 regarding Claim 9 below in view of Burkholz et al. (US 2017/0120011 A1) which was additionally cited within the Non-Final Rejection dated 4/12/2022 as prior art made of record and not relied upon but considered pertinent.

    PNG
    media_image1.png
    783
    840
    media_image1.png
    Greyscale


Third Argument, see page 11, with regards to the 35 U.S.C. 103 rejection of claim 6 under 35 U.S.C. 103 by Brimhall in view of Harding (US 2017/0120014).
The Applicant reiterated the argument with regards to claim 1. The Examiner similarly refers the  Applicant to review the Examiner’s traversal of claim 1 above. Therefore, the Applicant’s argument regarding claim 6 is similarly unpersuasive. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
54a and 54b in Fig. 5E.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
[00122] recites “protrusions 94a, 94b”. The Examiner suggests amending this to recite “protrusions  92a, 92b”.  
Appropriate correction is required.
Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9, line 3 should be amended to recite “the extension from the groove ” to be consistent with amended claim 1.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brimhall (US 5,697,914).
With regards to claim 1, Brimhall discloses (Figs. 1-3) a catheter system (10), comprising: 
a catheter adapter (21) comprising a proximal end (see Examiner annotated Fig. 2; hereinafter referred to as Fig. A), a distal end (see Fig. A below), and a lumen (see Fig. A below) extending through the proximal end and the distal end;

    PNG
    media_image2.png
    821
    758
    media_image2.png
    Greyscale

wing (25) extending outwardly from the catheter adapter (see Col. 3, lines 11-29 “Catheter hub 21 also includes a wing 25 that extends radially from the catheter hub 21.” ), wherein the wing comprises a groove (89; see Col. 3, line 59-Col. 4, line 19 “Of course, bump 88 could be formed on fin 31 while mating notch 89 could be formed on wing 25”. Therefore, the notch/groove could be formed on wing.); 
a catheter (20) extending distally from the catheter adapter (see Fig. 2 which shows the catheter 20 extending distally from the catheter adapter 21); 
a needle hub (41); 
a paddle (31) extending outwardly from the needle hub (see Col. 3, lines 47-58 “Radially extending fin 31 is formed on needle hub 41”), wherein the paddle comprises an extension (88; see Col. 3, line 59-Col. 4, line 19 “Of course, bump 88 could be formed on fin 31 while mating notch 89 could be formed on wing 25”. Therefore, the bump/extension could be formed on the paddle.), wherein the extension is disposed within the groove to reduce axial movement between the catheter adapter and the needle hub (see Col. 3, line 59 – Col. 4, line 19 “The bump 88 and notch 89 are positioned in such a way that they align fin 31 forward of wing 25 so that the distal tip of needle 40 extends beyond the distal tip of catheter 20.”); and
a cannula (40) extending through the catheter adapter and the catheter (see Fig. 2 which shows the cannula 40 extending through the catheter adapter 21 and the catheter 20), wherein the cannula comprises a proximal end (see Fig. A above) and a distal end (see Fig. A above), wherein the proximal end (see Fig. 3 above) of the cannula is secured within the needle hub (see Col. 3, lines 47-48 “Needle 40 has its proximal end connected to needle hub 41”); wherein the extension and the groove are disposed on a right side of a longitudinal axis of the catheter system when the catheter system is in an insertion configuration (see Fig. 1 and Fig. A above and the location of 31 and 25 which include the groove and extension 89, 88 respectively being located on a right side of the catheter system in an insertion configuration).
With regards to claim 5, Brimhall discloses the claims invention of claim 1, and Brimhall further discloses (Figs. 1-3) that the extension (88; see Col. 3, line 59-Col. 4, line 19 “Of course, bump 88 could be formed on fin 31 while mating notch 89 could be formed on wing 25”. Therefore, the bump/extension could be formed on the paddle) comprises a ball shape (Fig. 3 shows the extension 88 being a ball shape), wherein the groove comprises a socket (Fig. 3 shows the groove 89 comprising a socket).
With regards to claim 9, Brimhall discloses (Figs. 1-3) a catheter system (10), comprising: 
a catheter adapter (21) comprising a proximal end (see Fig. A reiterated below), a distal end (see Fig. A reiterated below), and a lumen (see Fig. A reiterated below) extending through the proximal end and the distal end; 

    PNG
    media_image2.png
    821
    758
    media_image2.png
    Greyscale

a wing  (25) extending outwardly from the catheter adapter (see Col. 3, lines 11-29 “Catheter hub 21 also includes a wing 25 that extends radially from the catheter hub 21.” ); wherein the wing comprises a groove (89; see Col. 3, line 59-Col. 4, line 19 “Of course, bump 88 could be formed on fin 31 while mating notch 89 could be formed on wing 25”. Therefore, the notch/groove could be formed on wing.); 
a catheter (20) extending distally from the catheter adapter (see Fig. 2 which shows the catheter 20 extending distally from the catheter adapter 21); 
a needle hub (41); 
a paddle (31) extending outwardly from the needle hub (see Col. 3, lines 47-58 “Radially extending fin 31 is formed on needle hub 41”), wherein the paddle comprises an extension (88; see Col. 3, line 59-Col. 4, line 19 “Of course, bump 88 could be formed on fin 31 while mating notch 89 could be formed on wing 25”. Therefore, the bump could be formed on the paddle) disposed within the groove to reduce distal movement of the catheter adapter with respect to the needle hub (see Col. 3, line 59 – Col. 4, line 19 “The bump 88 and notch 89 are positioned in such a way that they align fin 31 forward of wing 25 so that the distal tip of needle 40 extends beyond the distal tip of catheter 20.”); and 
a cannula (40) extending through the catheter adapter and the catheter (see Fig. 2 which shows the cannula 40 extending through the catheter adapter 21 and the catheter 20), wherein the cannula comprises a proximal end (see Fig. A reiterated above) and a distal end (see Fig. A reiterated above), wherein the proximal end of the cannula is secured within the needle hub (see Col. 3, lines 47-48 “Needle 40 has its proximal end connected to needle hub 41”), wherein the extension is configured to remove from the groove in response to movement of the wing in a distal direction (see Fig. 1-3 which show the extension could be removed from the groove in response to movement of the wing in a distal direction. The figures do not show any structure of the device which would prevent this removal from occurring. Also see, Col. 4, lines 20-44 of Brimhall teaches that after catheter and introducer needle assembly has been inserted into a vein, the healthcare worker pushes the end of the fin/paddle 31 in the proximal direction wherein this movement may also be thought of as moving the wing in the distal direction with respect to the paddle. The needle which is attached to the paddle, as taught in Col. 3, lines 46-49 of Brimhall, is then removed from the catheter hub or in other terms the extension is removed from the groove by moving the wing in the distal direction to achieve the needle being removed from the catheter). 

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burkholz et al. (US 2017/0120011 A1; hereinafter Burkholz).
With regards to claim 9, Burkholz discloses (Figs. 3A-3B) a catheter system (300), comprising: 
a catheter adapter (302; see [0111]) comprising a proximal end (330; see [0112]), a distal end (332; see [0112]), and a lumen (334; see [0112] “The catheter hub 320 may have a generally tubular and/or hollow conical shape”) extending through the proximal end and the distal end; 
a wing (340; see [0112] and [0114]) extending outwardly from the catheter adapter (see [0112] “the catheter component 302 may have…an extension tubing junction 324” and [0114] “The first wing 340 may be integrated with the extension tubing junction 324”), wherein the wing comprises a groove (382; see [0119] “complementary alignment features in the form of slots 382 formed in the first wing 340”); 
a catheter (326; see [0112]) extending distally from the catheter adapter (see Fig. 3A); 
a needle hub (350; see [0115]); 
a paddle (352; see [0115]) extending outwardly from the needle hub (see Fig. 3A), wherein the paddle comprises an extension (380; see [0119] “the grip 352 may have an alignment feature in the form of a pair of alignment ridges 380”) disposed within the groove to reduce distal movement of the catheter adapter with respect to the needle hub (see Fig. 3A and [0119] wherein the distal movement of the catheter adapter with respect to the needle hub is reduced because if the paddle 352 is moved in the distal direction the groove 382 of the wing 340 would prevent further distal movement which is a reduction in distal movement); and 
a cannula (354; see [0115]) extending through the catheter adapter and the catheter (see Fig. 3A), wherein the cannula comprises a proximal end (see near 334 in Fig. 3A) and a distal end (see to the left of 354 in Fig. 3A), wherein the proximal end of the cannula is secured within the needle hub (see Fig. 3a and [0115]), wherein the extension is configured to remove from the groove in response to movement of the wing in a distal direction (see Figs. 3A-3B wherein movement of the wing 340 in the distal direction would cause the extension 380 of the paddle 352 to be removed from the groove 382 of the wing and see [0117-0118]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brimhall in view of Harding et al. (US 2017/0120014; hereinafter Harding).
With regards to claim 6, Brimhall discloses the claimed invention of claim 1, however, Brimhall is silent with regards to the wing being constructed of a flexible material such that the wing may be pulled away from the paddle to remove the extension from the groove or the slot.
Nonetheless, Harding teaches (Figs. 1A-5) that the wing (40) being constructed of a flexible material (see [0041] “securement platforms 40 comprise a soft, pliable polymer material”) such that the wing may be pulled away from the paddle (68) to remove the extension (42) from the groove or the slot (61; see [0059] “a notch 61 having a width and depth sufficient to receive and support a proximal edge 42 of securement platform 40…and notch 61 maintains the axial position of catheter adapter 20 within open end 64” and see [0049] “following removal and separation of the needle hub 60 from the catheter adapter 20”. Therefore, the wing may be pulled away from the paddle to remove the extension from the groove or the slot.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the wing of the catheter system of Brimhall with a teaching of Harding such that the wing being constructed of a flexible material such that the wing may be pulled away from the paddle to remove the extension from the groove or the slot. One of ordinary skill in the art would have been motivated to make this modification, as Brimhall is silent with regards to the material that comprises the wing. Therefore, one of ordinary skill would refer to Harding in order to determine what material to manufacture the wing of the catheter system of. In addition, Harding also teaches that manufacturing the wing of a soft, pliable polymer that easily conforms to the contours of the patient’s body provides a low profile securement platform (see [0041] of Harding).
With regards to claim 21, the catheter system of Brimhall discloses the claimed invention of claim 1, however, Brimhall is silent with regards to the paddle includes a ridge that abuts the wing in the insertion configuration.
Nonetheless, Harding teaches (Figs. 1A-5) the paddle (71) includes a ridge (69) that abuts the wing (40) in the insertion configuration (see Fig. 1a and [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter system of Brimhall with a teaching of Harding such that the paddle includes a ridge that abuts the wing in the insertion configuration. One of ordinary skill in the art would have been motivated to make this modification, as Harding teaches the ridge may define a boundary of a distal recess of the paddle grip. The wing may then be disposed within the distal recess in the insertion configuration. The curvature of the outer edge of the wing could be configured such that it may correspond to a curvature of an inner edge of the ridge such that the wing fits within the distal recess in the insertion configuration (see [0057] of Harding). Including a ridge on the paddle that abuts the wing would assist at least in part in securing the wing to the paddle when in the insertion configuration.
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783